[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff correctly states in her memorandum of law in support of her objection to the request to revise that the proper procedure to delete a prayer for relief is a motion to strike rather than a request to revise. See Practice Book 152(2); Kavarco v. T.J.Z., Inc., 2 Conn. App. 294, 298 n. 4,478 A.2d 257 (1984); and Tylinski v. Jackiel, Superior Court Judicial District of Ansonia/Milford, Docket No. 29816 (July 17, 1990, Fuller, J.).
The request to revise is denied and the objection is sustained.
SYLVESTER, J.